      Case 1:21-cv-00127 Document 1 Filed on 08/23/21 in TXSD Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                             BROWNSVILLE DIVISION

NATALLY HERNANDEZ,                            §
                                              §
       Plaintiff,                             §
                                              §
v.                                            §              CAUSE NO. 1-21-cv-00127
                                                                       ___________
                                              §
COMPREHENSIVE HEALTH                          §
SERVICES,                                     §
                                              §
       Defendant.                             §

                                    NOTICE OF REMOVAL

       1.        Pursuant to 28 U.S.C. §§ 1332(a)(1), 1441 and 1446, Defendant Comprehensive

Health Services, LLC (“Defendant”) by and through the undersigned counsel, notifies this Court

that it is removing the above-captioned action currently pending in the County Court at Law No.

1 of Cameron County, Texas to the United States District Court for the Southern District of Texas,

Brownsville Division, which is the District Court located in the federal district and division where

the State Court Action is pending. In support of this Notice of Removal, Defendant states as

follows:

       2.        Plaintiff filed her Original Petition (“Petition”) against Defendant in the County

Court at Law No. 1 of Cameron County, Texas on July 21, 2021, in a civil action entitled, Natally

Hernandez v. Comprehensive Health Services, Cause No. 2021-CCL-00596 (the "State Court

Action"), alleging sex discrimination and retaliation under the Texas Commission on Human

Rights Act. See Petition at ¶¶ 6.1-7.4. Plaintiff effected service of the Petition on Defendant on

July 28, 2021.




DEFENDANT’S NOTICE OF REMOVAL                                                                 Page 1
       Case 1:21-cv-00127 Document 1 Filed on 08/23/21 in TXSD Page 2 of 4




        3.      Plaintiff’s Petition may be removed under 28 U.S.C. § 1332. This Court has

original jurisdiction pursuant to 28 U.S.C. § 1332 (a)(1) because the matter in controversy exceeds

the sum of $75,000, exclusive of interests and costs, and the parties are citizens of different states.

        4.      The amount in controversy exceeds the sum or value of $75,000. See Petition at ¶

1.1.

        5.      There also exists complete diversity of citizenship between the parties. Plaintiff is

a citizen of the state of Texas. See Petition at ¶ 2.1. Comprehensive Health Services, LLC is a

limited liability company organized under the laws of the State of Delaware. See Declaration of

Daniela Walrath (“Walrath Dec.”) at ¶ 4. Caliburn International, LLC is the sole member of

Comprehensive Health Services, LLC. See Walrath Dec. at ¶ 5. Caliburn International, LLC is a

limited liability company organized under the laws of the State of Delaware. See Walrath Dec. at

¶ 6. Defendant’s principal place of business is located in the State of Florida. See Walrath Dec. at

¶ 7. The principal place of business of Caliburn International, LLC is located in the Commonwealth

of Virginia. See Walrath Dec. at ¶ 8.

        6.      Defendant may file a notice of removal within thirty days of service of Plaintiff’s

Petition. 28 U.S.C. § 1446(b)(3). This Notice of Removal is filed with this Court within thirty

days of service of the Petition as required by 28 U.S.C. § 1446(b)(3).

        7.      Pursuant to 28 U.S.C. § 1446(a), Defendant files herein a true and correct copy

of all processes, docket sheets, pleadings, and orders served upon this Defendant in the State

Court Action.

        8.      All defendants who have been properly served consent to the removal of this case

to federal court.




DEFENDANT’S NOTICE OF REMOVAL                                                                   Page 2
      Case 1:21-cv-00127 Document 1 Filed on 08/23/21 in TXSD Page 3 of 4




       9.      In accordance with 28 U. S.C. § 1446(d), Defendant is promptly filing a copy of this

Notice of Removal with the Clerk of the County Court at Law No. 1 of Cameron County, Texas. In

accordance with 28 U.S.C. § 1446(d), Defendant is giving written notice to Plaintiff by promptly

serving this Notice of Removal.

       WHEREFORE, Defendant respectfully requests that the above-captioned action now

pending in the County Court at Law No. 1 of Cameron County, Texas be removed to the United

States District Court for the Southern District of Texas, Brownsville Division, and that said Court

assume jurisdiction of this action and enter such other and further orders as may be necessary to

accomplish the requested removal.



                                                     Respectfully submitted,


                                                     By: /s/ Julie C. Tower
                                                          Patrick S. Richter
                                                          State Bar No. 00791524
                                                          patrick.richter@jacksonlewis.com
                                                          Julie C. Tower
                                                          State Bar No. 24070756
                                                          Julie.tower@jacksonlewis.com
                                                          JACKSON LEWIS PC
                                                          816 Congress Avenue, Suite 1530
                                                          Austin, Texas 78701
                                                          PH: (512) 362-7100
                                                          FX: (512) 362-5574

                                                     ATTORNEYS FOR DEFENDANT




DEFENDANT’S NOTICE OF REMOVAL                                                                Page 3
        Case 1:21-cv-00127 Document 1 Filed on 08/23/21 in TXSD Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 23, 2021 a true and correct copy of the foregoing document
was electronically filed with the clerk for the U.S. District Court, Southern District of Texas, using
the ECF system of the court, and that the foregoing document was delivered to the following
counsel of record via email:


                               Cindy A. Garcia
                               The Law Offices of Cindy A. Garcia, P.C.
                               1113 Nightingale Avenue
                               McAllen, Texas 78504
                               (956) 412-055 (Tel)
                               (956) 412-7105 (Fax)


                                                      /s/ Julie C. Tower
                                                      Julie C. Tower
4816-0061-8487, v. 1




DEFENDANT’S NOTICE OF REMOVAL                                                                  Page 4
